Citation Nr: 0814319	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-16 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence as been received to reopen 
a claim for service connection for a left knee disorder, 
including the residuals of a laceration.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran had active duty from the Vietnam Era to 1978.  
Part of the service has been found not eligible for VA 
benefits thus far.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The only issue currently developed and certified for 
appellate review is cited on the title page.  There are 
multiple other issues in various stages of development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran initially requested a hearing before the Board in 
Washington D.C.  After that hearing was scheduled, but before 
the date of the hearing, the veteran submitted correspondence 
that, rather than testify at the hearing in Washington D.C., 
he wished to attend a Board hearing at the RO.  Therefore, 
the case must be returned for this purpose.  

Accordingly, the case is REMANDED for the following action:

A hearing before a Member of the Board 
at the RO should be scheduled in 
accordance with applicable procedures.


Thereafter, the case should be returned to this Board for 
further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



